Citation Nr: 0732597	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  05-00 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for scar, large with 
contracture of right ankle, status post fragment wound with 
fracture of right distal tibia (right ankle disability), 
which is currently rated at 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1943 to 
October 1945, including combat service in World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In that decision, the RO erroneously granted service 
connection and a disability rating of 10 percent for shell 
fragment wound right leg with fracture of tibia and fibula 
and limitation of motion of right ankle.  In fact, the 
veteran's right ankle had previously been granted a 10 
percent rating effective November 4, 1946, pursuant to a 
February 1947 rating decision.

In March 2007, after correcting and restating the disability 
for which compensation had been initially sought by the 
veteran in his claim dated March 2003 and received by VA in 
April 2003, the RO increased the rating of the veteran's 
scar, large with contracture of right ankle, status post 
fragment wound with fracture of right distal tibia to 30 
percent disabling effective April 8, 2003.  Because the 
increase in the evaluation of the veteran's right ankle 
disability does not represent the maximum rating available 
for the condition the veteran's claim remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In September 2007, the Board granted the veteran's motion to 
have his case advanced on the Board's docket.

The Board notes that the veteran indicated in a November 2003 
statement that one of the problems he wanted addressed was 
the inability to raise his right great toe and the numbness 
of the right foot.  The veteran was afforded VA examination 
in January 2005 at which time the examiner reported that the 
veteran has a sensory defect of the right foot and motor 
weakness of the right great toe due to an L5 disorder.  This 
condition has not yet been developed or certified on appeal.  
Accordingly, it is referred to the RO for such further 
development as may be necessary.


FINDINGS OF FACT

1.  The medical evidence shows that the orthopedic impairment 
stemming from the right ankle disability is manifested by 
ankylosis and fixed dorsiflexion at 10 degrees.

2.  The medical evidence shows that the right ankle scar is 
manifested by disfigurement, adherence, and tenderness upon 
examination.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent 
disabling for the veteran's service-connected orthopedic 
impairment stemming from the right ankle disability have not 
been met.  38 U.S.C.A. §§ 1155, 1159, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a; Diagnostic 
Codes 5003, 5262, 5270-5274 (2007).

2.  The criteria for a separate rating of 10 percent 
disabling for the veteran's service-connected right ankle 
scar have been met.  38 U.S.C.A. §§ 1155, 1159, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.118; 
Diagnostic Code 7804 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased rating for his right 
ankle disability on the basis that his right ankle condition 
is productive of severe pain and corresponding functional 
impairment as well as a tender and painful scar.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2007).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2007).  After careful consideration of 
the evidence, any reasonable doubt is resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3 (2007).  The veteran's 
entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1 (2007); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2007); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2007).  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability that are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

In addition, the assignment of a particular diagnostic code 
is "completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as the veteran's relevant medical history, his 
current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Increased Rating for Orthopedic Impairment Stemming From the 
Right Ankle Disability

Under Diagnostic Code 5270, a 30 percent rating is warranted 
for ankle, ankylosis in plantar flexion, between 30 and 40 
degrees, or in dorsiflexion, between 0 and 10 degrees.  A 40 
percent disabled evaluation is warranted for ankle, ankylosis 
in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity.  38 C.F.R. § 
4.71a, Diagnostic Code 5270 (2007).  For VA compensation 
purposes, normal ankle dorsiflexion is 0 to 20 degrees and 
normal ankle plantar flexion is 0 to 45 degrees.  38 C.F.R. § 
4.71, Plate II (2007).

Under Diagnostic Code 5262, a 40 percent rating is warranted 
for nonunion of the tibia and fibula with loose motion 
requiring a brace.  A 30 percent disabled evaluation is 
warranted for malunion of the tibia and fibula with marked 
knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 
5262 (2007).

When examined in May 2003, the veteran's right ankle was 
found to have a range of motion of dorsiflexion of 10 degrees 
with pain at 10 degrees and plantar flexion of 20 degrees 
with pain at 20 degrees.  The examiner reported that the 
range of motion was limited by pain and weakness but not 
additionally limited by fatigue, lack of endurance, or 
incoordination.  Additionally, X-ray studies of the right 
ankle showed mild to moderate degenerative changes and a 
deformity of the distal shaft of the right tibia with areas 
of sclerosis.

In August 2003, when examined as an out patient at the VA 
medical center in Atlanta, Georgia, the veteran was found to 
have bilateral arthritis of the ankles.

When examined in January 2005, the veteran's right ankle was 
found to have ankylosis and fixed dorsiflexion at 10 degrees.  
X-ray studies showed evidence of an old healed fracture of 
the distal tibial plateau and arthritic changes to the ankle, 
which the examiner indicated probably represented 
posttraumatic arthritis.

In September 2005 x-rays of the veteran's right foot were 
taken by the VA medical center in Atlanta, Georgia, which 
revealed degenerative arthritis of the right ankle.

In a March 2007 rating decision the RO increased the 
evaluation of the veteran's right ankle disability to 30 
percent disabling effective April 8, 2003.

Based on a careful review of the lay and medical evidence, 
the Board finds that the veteran's orthopedic impairment 
stemming from the right ankle disability most closely 
approximates the criteria for a 30 percent rating under 
Diagnostic Code 5270.

The Board finds that an evaluation in excess of 30 percent is 
not warranted because the evidence does not show ankylosis 
with fixed dorsiflexion greater than 10 degrees.  The Board 
did not consider the DeLuca factors due to the entire lack of 
range of motion due to ankylosis.  The Board considered and 
found inapplicable Diagnostic Codes 5271-5274 due to the 
presence of ankle ankylosis.

However, the Board has considered whether an increased rating 
is warranted under different criteria and finds that an 
evaluation under Diagnostic Code 5262 is not warranted 
because the May 2003 and January 2005 VA examinations as well 
as the VA medical center outpatient records report no 
evidence of nonunion with loose motion or malunion of the 
tibia and fibula.

Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2007).  Under 
Diagnostic Code 5003, degenerative arthritis established by 
x-ray findings is rated on the basis of limitation of motion 
under the appropriate Diagnostic Codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate Diagnostic Codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined and not added, under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2007).

In the present case, the veteran was diagnosed with 
posttraumatic arthritis of the right ankle in August 2003 at 
the VA medical center and by the January 2005 VA examination.  
The right ankle was found to have limited motion in May 2003 
and to be ankylosed with fixed dorsiflexion at 10 degrees in 
January 2005.  X-ray findings in January 2005 showed right 
ankle arthritis.  The veteran's right ankle disability is 
compensable under the appropriate diagnostic code for 
limitation of motion, ankylosis being a complete loss of 
motion.  Accordingly, the Board concludes that a separate 
rating for arthritis of the right ankle is not warranted 
under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).

The Board notes that in the May 2004 rating decision the RO 
granted service connection with an evaluation of zero percent 
disabling for the related injury to muscle group XII pursuant 
to 38 C.F.R. § 4.73, Diagnostic Code 5312.

Separate Rating for Right Ankle Scar

The veteran's initial rating decision of February 1947 
granting service connection for the right ankle disability, 
effective November 4, 1946, classified the injury as scar, 
large with contracture right ankle and thus encompassed 
service connection for the scar itself.  See Baughman v. 
Derwinski, 1 Vet. App. 563 (1991) (holding that once a 
disability is listed in a rating decision as service 
connected, service connection remains in effect unless 
properly severed).

The VA examination in January 2005 reported that the right 
ankle scar exhibited tenderness upon examination.  The right 
ankle scar was measured at about four centimeters by four 
centimeters with disfigurement and adherence.  The scar was 
not found to be unstable or have tissue loss.  This 
symptomology is distinct from that which warranted the 30 
percent rating under Diagnostic Code 5270 and the 
noncompensable rating pursuant to Diagnostic Code 5312 and 
therefore a separate rating under Diagnostic Code 7804 is 
warranted for the veteran's service-connected scar associated 
with the veteran's right ankle disability.

Under Diagnostic Code 7804, a 10 percent evaluation is 
warranted for scars that are superficial and painful upon 
examination.  Based on a careful review of the lay and 
medical evidence, the Board finds that the veteran's scar, 
large with contracture of right ankle, status post fragment 
wound with fracture of right distal tibia meets the criteria 
for a 10 percent rating under Diagnostic Code 7804.

The Board considered and found inapplicable Diagnostic Codes 
7801, 7802, 7803, and 7805 due to the scar's relatively small 
size and lack of instability, lack of underlying tissue 
damage, and the rating under Diagnostic Code 5270 for the 
ankylosis.

Extra-schedular Rating

The Board finds that this matter need not be remanded to have 
the RO refer the veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extra-schedular rating.  The Board notes the above 
determinations as to the discrete manifestations of veteran's 
orthopedic and scar impairments stemming from the right ankle 
disability are based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that these manifestations reflect so exceptional or 
so unusual a disability picture as to warrant the assignment 
of a compensable evaluation on an extra-schedular basis, and 
indeed, neither the veteran nor his representative have 
identified any exceptional or unusual disability factors.  
See 38 C.F.R. § 3.321 (2007).  In this regard, the Board 
observes that there is no showing the manifestations result 
in marked interference with employment.  Moreover, his 
orthopedic and scar impairments stemming from the right ankle 
disability have not required frequent periods of 
hospitalization, nor do they otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the criteria for 
submission for assignment of an extra-schedular rating are 
not met.  Thus, a remand this claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
necessary.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify, pursuant to the Veterans Claims 
Assistance Act (VCAA), the veteran and any representative of 
any information, medical evidence, or lay evidence not 
previously provided to the VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the veteran and which portion VA will attempt to 
obtain on the veteran's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence the 
veteran is expected to provide; and (4) request or tell the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Board finds that the content requirements of the duty to 
notify the veteran have been fully satisfied.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  
An initial letter from the RO dated April 2003, which 
predated the May 2004 decision on appeal, informed the 
veteran of the type of evidence needed to substantiate his 
claim for increased service rating as well as an explanation 
of what evidence the veteran was to provide to VA in support 
of his claim and what evidence VA would attempt to obtain on 
his behalf.  While the letter did not explicitly ask that the 
veteran provide any evidence in his possession that pertains 
to the claim, as per § 3.159(b)(1), he was advised of the 
types of evidence that could substantiate his claim and to 
ensure that VA receive any evidence that would support the 
claim.  Logically, this would include any evidence in his 
possession.

VCAA notice requirements also apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Because service connection was granted for the right 
ankle disability prior to the appeal, the first three Dingess 
elements were already substantiated; in any event, in a March 
2006 letter VA advised him of these criteria and 
readjudicated the claim in a March 2007 Supplemental 
Statement of the Case.  

In sum, the Board finds that any deficiency in the notice to 
the veteran or the timing of the notice is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  The 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the veteran's contentions and the communications provided 
to the veteran by the VA over the course of this appeal, he 
is found to be reasonably expected to understand from the 
notices provided what was needed.

As to VA's duty to assist, the Board observes that VA has 
associated with the claims folder the veteran's service 
medical records and all post-service records of VA and 
private care that have been identified or indicated by the 
veteran.  Additionally, the veteran was afforded VA 
examinations in May 2003 and January 2005.  In light of the 
above, the Board finds that no additional assistance is 
required to fulfill VA's duty to assist.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increased rating for the orthopedic 
impairment stemming from the right ankle disability, which is 
currently rated at 30 percent disabling, is denied.

Subject to the law and regulations governing payment of 
monetary benefits a separate 10 percent rating for the right 
ankle scar, manifested by tenderness on examination, is 
granted.



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)






 Department of Veterans Affairs


